Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 3/8/2019, with respect to 35 U.S.C 101 rejection of claim 19 have been fully considered and are persuasive.  The 101 rejection of claim 19 has been withdrawn. 

3.	Applicant’s arguments filed on 3/8/2019 35 U.S.C § 103 rejections of claims 1-6, 10-15, and 19 as allegedly being unpatentable over Adams (U.S. Publication No. 2011/0185186) in view of Moon (U.S. Publication No. 2016/0253520) and Enright (U.S. Publication No. 2015/0189510), and claims 7 and 16 are rejected as allegedly being unpatentable over Adams in view of Moon, Enright, and Kaufman (U.S. Patent No. 10,205,594).

Allowable Subject Matter
4. 	Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claims 1 -6, 10-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20110185186 hereinafter Adams in view of U.S. Publication No. 20160253520 hereinafter Moon, and further in view of U.S. Publication No. 20150189510 hereinafter Enright, and further in view of U.S. Publication No. 20170288867 hereinafter Collier.

As per claim 1, Adams discloses:
A computer device (para 0019 “As will be explained in detail below, in one embodiment, the mobile device includes a data protection module to receive 
a memory to store data and instructions; a processor in communication with the memory (para 0033 “The main processor 102 also interacts with additional subsystems such as a Random Access Memory (RAM) 106, a flash memory 108, a display 110, an auxiliary input/output (I/O) subsystem 112, a data port 114, a keyboard 116, a speaker 118, a microphone 120, a GPS receiver 121, short-range communications 122, and other device subsystems 124.”), wherein the processor is configured to:
determine that a current device state of the computer device is locked (para 0059 “Then, in step 412, the Data Protection Module 140 instructs the device 100 to go into a modified locked mode in which the user cannot unlock the device, even if the user inputs his or her secret password.”);
generate level two encrypted data by using use a level two encryption key to encrypt data associated with at least one application while the computer device is locked (para 0060 “Upon the completion of step 412, the device 100 is therefore locked, the sensitive information is encrypted, and the content protection key kcp required to decrypt the sensitive information is encrypted by new key knew, which the Data Protection Module 140 has deleted.”);

Adams does not disclose:
and use a temporary decryption key in a memory to access level two encrypted data while the computer device is locked, wherein the temporary 
Moon discloses:
use a temporary decryption key in the memory to access level two encrypted data (para 0051 “Accordingly, in operation 420, the device generates a key for the new sensitive data. The generated key may be stored in the kernel space and may not be accessible outside the kernel space. In operation 430, the device encrypts the new sensitive data using the generated key and stores the generated key in the kernel space. In operation 440, the device determines if the protected space has been unlocked and the FEK of the corresponding application is available. When the protected space remains in the locked state in operation 440, the device returns to operation 410 to receive and encrypt new sensitive data. When the device leaves the locked state in operation 440 (i.e., when the device is unlocked and the FEK of the application is unencrypted in operation 350), the device decrypts the new sensitive data using the temporary key and encrypts the new sensitive data using the FEK in operation 450.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device of Adams to include use a temporary decryption key in the memory to access level two encrypted data, as taught by Moon.

Adams in view of Moon does not disclose:
and use a decryption key in the memory to access level two encrypted data while the computer device is locked

Enright discloses:
and use a decryption key in the memory to access level two encrypted data while the computer device is locked (para 0051 “When persistent, the lock screen continues to be displayed on the mobile device, even upon factory re-booting of the device or upon replacement of a subscriber identity module (SIM) which has its own unique UICCID.” Para 0052 “The network provider of the lost/stolen device now sets up a master unlock key which is also encrypted (S67). This master unlock key is used to enable further use of the device.” Para 0054 “Since it is contemplated that the application programs and the operating system of the mobile device need not be encrypted, a software module that may be inserted within either, an application program or the operating system, may be configured to receive the master unlock key, without any intervention by the user. (Recall that the screen of the mobile device is locked and the user cannot enter any data into the device.) Upon receiving the master unlock key, the software module progresses to decrypt the personal data previously stored in the device.”)

The motivation would have been to access and protect data within a device using a key to enhance the security of the data stored.

Adams in view of Moon and Enright does not disclose:
wherein a temporary decryption key is configured to be removed from the memory responsive to the computer device being unlocked.

	Collier discloses:
wherein a temporary decryption key is configured to be removed from the memory responsive to the computer device being unlocked (para 0066 “In Example 10, the subject matter of Examples 1-9 and 11 can optionally include that the unlock request comprises a persistent unlock request, wherein the grant of the computer system access to the diagnostic interface comprises: indicate a lock state as having a persistent unlock state; and destroy cryptographic keys in the storage device used to encrypt and decrypt data in the storage device.”)

The motivation would have been to access and protect data within a device using a key to enhance the security of the data stored.

As per claim 2, Adams in view of Moon, Enright and Collier discloses:
The computer device of claim 1, wherein the processor is further configured to: identify an occurrence of a trigger event; remove the temporary
decryption key from the memory in response to the trigger event occurring; and access the level two encrypted data using a level two decryption key (Adams para Fig. 4, 0019, 0020, 0058, 0060, 0062 and 0063).

As per claim 3, Adams in view of Moon, Enright and Collier discloses:
The computer device of claim 2, wherein the trigger event is one or more of a device state change, a location change of the computer device, an expiration of a timer (Adams para Fig. 4, 0019, 0020, 0058, 0060, 0062 and 0063).

As per claim 4, Adams in view of Moon, Enright and Collier discloses:

As per claim 5, Adams in view of Moon and Enright discloses:
The computer device of claim 4, wherein the processor is further configured to: identify an occurrence of a trigger event; and use the level two encryption key to perform additional encryption on the level one encrypted data in response to the trigger event occurring (Moon Fig. 4, para 0049-0051) and (Adams Fig. 4).

As per claim 6, Adams in view of Moon and Enright discloses:
The computer device of claim 4, wherein the processor is further configured to: receive an indication of a reboot event of the computer device (Enright para 0018 and 0051) and (Moon para 0077).

As per claim 10, the implementation of the computer device of claim 1 will execute the method including the operating system (Enright para 0054) and (Moon para 0026) of claim 10. The claim is analyzed with respect to claim 1.

As per claim 11, the claim is analyzed with respect to claim 2.

As per claim 12, the claim is analyzed with respect to claim 3.

As per claim 13, the claim is analyzed with respect to claim 4.

As per claim 14, the claim is analyzed with respect to claim 5.

As per claim 15, the claim is analyzed with respect to claim 6.

As per claim 19, the implementation of the computer device of claim 1 will execute the computer-readable medium (Adams paragraph 0018) of claim 19. The claim is analyzed with respect to claim 1.

6. 	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Adams in view of Moon, and further in view of Enright, and further in view of Collier, and further in view of U.S. Patent No. 10205594 hereinafter Kaufman.

As per claim 7, Adams in view of Moon, Enright and Collier discloses:
The computer device of claim 6, wherein the processor is further configured to:
remove a level one decryption key from the memory (Adams para Fig. 4, 0019, 0020, 0058, 0060, 0062 and 0063).
in response to the reboot event occurring (Enright para 0051)

Adams in view of Moon, Enright and Collier does not disclose:
remove a decryption key from the memory in response to a reboot event occurring

Kaufman discloses:
remove a level one decryption key from the memory in response to the reboot event occurring (Col.2 Lines 28-29 “Many storage systems utilize data at rest encryption (DARE) with keys to encrypt and decrypt data.” Col. 3 Lines 18-23 “In some examples, the key failure action includes deleting the one or more keys, shutting down all or part of the data storage, and/or initiating a reboot of the data storage. Shutting down the data storage and/or rebooting the data storage deletes local copies of the key(s) stored in volatile memory on the data storage to prevent unauthorized access to key(s).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile device includes a data protection module to receive a transmission including a secret key and utilize the secret key in encrypting data on the device of Adams in view of Moon, Enright and Collier to include remove a decryption key from the memory in response to a reboot event occurring, as taught by Kaufman.
The motivation would have been to improve the security of the local copy of the key(s) stored on a data storage.

As per claim 16, the claim is analyzed with respect to claim 7.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/GARY S GRACIA/Primary Examiner, Art Unit 2491                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY S GRACIA/Primary Examiner, Art Unit 2491